   Case 1:20-cv-00920-RGA Document 1 Filed 07/07/20 Page 1 of 4 PageID #: 1



                             IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF DELAWARE

ERIC ECHEVARRIA,
                                                                   C.A.No.
                    Plaintiff,

                    V.                                             TRIAL BY JURY OF
                                                                   TWELVE DEMANDED
BRIAN WHITTLESSEY and
HEARTLAND EXPRESS INC. OF IOWA,

                    Defendants.


                                         NOTICE OF REMOVAL

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF DELAWARE:

             Defendants, Brian Whittlesey and Heartland Express, Inc. of Iowa by and through their

attorneys, Rawle & Henderson LLP, respectfully aver as follows:

             1.     At all materials times, plaintiff, Eric Echevarria was and is a citizen of the State of

New Jersey, See a copy of the Complaint, hereby attached as Exhibit "A"


         2.        At all material times, Defendant, Heartland Express, Inc. of Iowa was and is a

corporation duly formed under the laws of the State oflowa and maintains its principal place of

business in in North Liberty, Iowa.


         3.        Defendant, Brian Whittlesey, was and is a citizen and resident of the State of New

York.


         4.        Plaintiffs commenced this civil action against Defendants in the Superior Court of

Delaware in and for New Castle County by Complaint filed on May 1, 2020. See Exhibit "A. "




13828967-1
   Case 1:20-cv-00920-RGA Document 1 Filed 07/07/20 Page 2 of 4 PageID #: 2



             5.     Defendant Brian Whittlesey was served no earlier than June 11, 2020. Therefore,

this Notice of Removal to Federal Court is timely filed. See copy of transmittal letter sent

certified mail hereby attached as Exhibit "B. "


             6. The plaintiff misidentified and incorrectly named the defendant in the Complaint as

Heartland Express, Inc. The name was corrected by Stipulation. Service has not been

effectuated. Defendant consents to this removal.         See copy of the filed Stipulation attached as

Exhibit "C".


             7.     Plaintiff alleges the following in the Complaint:


                    As a direct and proximate result of the negligence of defendant Brian
                    Whittlesey, which negligence is imputed to his employer Heartland
                    Express, Plaintiff Echevarria:

                    a) Suffered personal injuries some or all of which may be permanent in
                       nature;

                    b) Has suffered and will continue to suffer great pain of body and mind;

                    c) Has limitation of physical activity which may be permanent in nature;

                    d) Has incurred medical expenses and will continue incurring them in the
                       future; and

                    e) Suffered a loss of income.

                    See Exhibit "A, " First Count, Paragraph I 7.

         The complaint further alleges:

                    .... has incurred in the past, and will in the future, severe pain and
                    suffering, discomfort, embarrassment and mental anguish. See Exhibit
                    "A, "First Count, Paragraph 20.

         8.        The Complaint contains allegations of past and future medical expenses as

well as loss of past and future economic opportunities. See Exhibit "A, "paragraph 7.




13828967-1
   Case 1:20-cv-00920-RGA Document 1 Filed 07/07/20 Page 3 of 4 PageID #: 3



             9.     Based upon a fair reading of the Complaint, Plaintiff has set forth a claim

in which the amount in excess of the jurisdictional limit of $75,000.00, exclusive of

interest and costs, may be at stake.


             10.    Diversity of citizenship within the meaning of28 U.S.C. §1332 exists between

Plaintiff and Defendants as no defendant is a citizen of Delaware. See paragraphs 1 through 5

above.


             11.   Furthermore, diversity of citizenship existed at the time the action sought to be

removed was commenced and continues through the time of filing of this notice, such that

Defendants are entitled to removal pursuant to 28 U.S.C. § 1441 as amended, and 28 U.S.C. § 1446.

             WHEREFORE, Brain Whittlesey and Heartland Express, Inc. oflowa pray that the above

captioned action now pending in the Superior Court of the State of Delaware in and for New Castle

County, be removed therefrom to this Honorable Court.



                                          RAWLE & HENDERSON LLP




                                          By:~cQ~~---
                                                  Michael J. Logullo (ID 3 851)
                                                  mlogullo@rawle.com
                                                  Attorney for Defendants,
                                                  Brian Whittlesey and Heartland Express, Inc. of
                                                  Iowa
                                                  300 Delaware Avenue, Suite 1120
                                                  Wilmington, DE 19801
                                                  302-778-1200

Dated: July 7, 2020




13828967-1
   Case 1:20-cv-00920-RGA Document 1 Filed 07/07/20 Page 4 of 4 PageID #: 4



                             IN THE UNITED STA TES DISTRICT COURT
                                    DISTRICT OF DELAWARE

ERi C ECHEVARRIA,
                                                               C.A. No. N20C-05-010 CEB
                    Plaintiff,

                    V.                                         TRIAL BY JURY OF
                                                               TWELVE DEMANDED
BRIAN WHITTLESSEY and
HEARTLAND EXPRESS INC. OF IOWA,

                    Defendants.


                                    CERTIFICATE OF SERVICE


             I hereby certify that on this July 7, 2020, a copy of Defendants' Notice of Removal was

electronically file via ECF and email on the following:

                                    Bernard A. Van Ogtrop, Esquire
                                   SEITZ, VAN OGTROP & GREEN
                                   222 Delaware Avenue, Suite 1500
                                              PO Box 68
                                        Wilmington, DE 19899



                                         RAWLE & HENDERSON LLP




                                         By: _ _ _~ ~ - - - - ~ - - - - -
                                               Mic~51)
                                               mlogullo@rawle.com
                                               Attorney for Defendants,
                                               Brian Whittlesey and Heartland Express, Inc. of
                                               Iowa
                                               300 Delaware Avenue, Suite 1120
                                               Wilmington, DE 19801
                                               302-778-1200




13828967-l
